MANDATE

                                    Court of Appeals
                               First District of Texas
TO THE 339TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals for the First District of Texas, on February 9, 2004, the
cause upon appeal to revise or reverse your judgment between

EX PARTE TOMAS HORACIO RUIZ                          Appeal from the 339th District Court of Harris
                                                     County, Texas. (Tr. Ct. No. 946671). Panel
                                                     consists of Justices Taft, Keyes, and Bland.
NO. 01-03-00551-CR                                   Opinion delivered by Justice Bland.

was detennined; and therein our said Court made its order in these words:

          "The cause heard today by the Court is an appeal from the order denying relief signed by
the court below on May 9, 2003. After submitting the cause and inspecting the record of the
court below, it is the opinion of this Court that there was no reversible error in the order. It is
therefore CONSIDERED, ADJUDGED, and ORDERED that the order of the court below be
in all things affirmed.

         It is further ORDERED that this decision be certified below for observance.

         Judgment rendered February 9, 2004.

         Panel consists of Justices Taft, Keyes, and Bland."

         Opinion delivered by Justice Bland.

          WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
  this behalf, and in all things have it duly recognized, obeyed, and executed.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 30, 2015
Date                                              CHRISTOPHER A. PRINE
                                                  CLERK OF THE COURT